Citation Nr: 1431088	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:  Samuel K. Richardson, Agent	


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1983 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In April 2013, the Board remanded the issues on appeal to schedule the Veteran for a videoconference Board hearing.  Pursuant to the remand directive, a videoconference Board hearing was scheduled for December 9, 2013.  A form response from the Veteran dated in November 2013 that was received on December 3, 2013 reflects the Veteran indicated that he would attend the Board hearing that had been scheduled for December 9, 2013.  On December 9, 2013, by annotation on the hearing notice letter, the Veterans Law Judge (VLJ) before whom the December 2013 Board hearing was scheduled granted the motion to reschedule the hearing.  Additionally, in facsimile received on December 17, 2013, the Veteran wrote that he had reported for, but was not provided with, the Board hearing because the claims file had been misrouted at the RO.  

A Board videoconference hearing has not yet been rescheduled.  Additionally, the Board notes that in March 2014 the Veteran has chosen an agent as his representative.  For this reason, a remand to schedule a Board videoconference hearing is warranted.  See October 2013 notification letter; see also undated letter (noting that the motion to reschedule the hearing had been granted and asking to place the Veteran on the docket for a Board hearing).  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  

The purpose of this REMAND is to satisfy a hearing request.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


